Citation Nr: 0312439	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  95-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for bilateral 
metatarsalgia (Morton's disease), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1979, from August 1979 to December 1979, and from 
January 1981 to September 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously remanded by the Board to schedule a 
Travel Board hearing.  Subsequently, the veteran cancelled 
her request for a hearing.  The case is now ready for 
appellate review.

The veteran has also initially sought service connection for 
bilateral knee disabilities, service connection for 
temporomandibular joint syndrome (TMJ), service connection 
for a severe reaction to a bee sting, and service connection 
for an eye injury due to exposure to toxic chemicals.  
Service connection for the bilateral knee disabilities, and 
for the eye injury have been granted.  The veteran withdrew 
her claims seeking service connection for TMJ and service 
connection for a severe reaction to a bee sting.  Therefore, 
the only remaining issue is the increased rating for 
bilateral Morton's disease.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	The veteran's bilateral Morton's disease is manifested 
by pain, loss of strength, loss of coordination and loss 
of endurance.  The veteran has difficulty walking and 
standing for long periods of time.

3.	The veteran's bilateral Morton's disease does not 
present such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral Morton's disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, DC 5279 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The August 1994 rating decision, the November 1994 Statement 
of the Case (SOC) and the August 1996, December 1998 and 
February 2003 Supplemental Statements of the Case (SSOCs) 
informed the veteran that a disability evaluation in excess 
of 10 percent was not warranted because that was the highest 
rating available under the rating schedule and that he did 
not meet the criteria for an extraschedular rating.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  These documents 
specifically listed the evidence the RO had obtained.  The RO 
sent the veteran a letter dated in May 2001 that stated what 
actions the RO would take and what information and evidence 
that the veteran was required to obtain regarding his claim.  
This May 2001 letter also informed the veteran of the 
provisions of the VCAA.  The RO obtained VA medical records, 
service medical records, and private medical records.  The 
veteran testified at a hearing at the RO.  The veteran was 
provided VA examinations in September 1990, July 1997, and 
September 2002.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to an increased rating for bilateral 
Morton's disease

The veteran has been experiencing foot pain since service and 
has been treated continuously for bilateral Morton's disease.  
The veteran underwent a VA examination in September 1990.  
She complained of pain in her feet and difficulty walking.  
She told the examiner she was diagnosed with bilateral 
Morton's neuroma while in service.  The examiner found that 
she had bilateral pes cavus and tenderness to mild touch on 
the dorsum of both feet.  The veteran had normal sensation on 
her feet with normal motor function and normal peripheral 
circulation in her feet.  The diagnosis was bilateral neuroma 
of the feet.

The veteran continued to be treated for her bilateral foot 
pain by private physicians.  Treatment included appointments 
at a pain management clinic as well as orthopedic shoes.  The 
veteran testified that she is in severe pain and that it is 
more or less constant.  She testified that she has obtained 
little relief despite treatment, she is unable to run, and 
standing and walking long distances is very difficult.

The veteran was provided a second VA examination in July 
1997.  She continued to complain of bilateral foot pain.  She 
reported treatment by physical therapy, analgesics, 
orthopedics, cortisone injections, and pain management.  The 
examination revealed that the nerves of the foot were grossly 
intact.  There was negative Babinski and negative Tinel's 
sign.  The examiner could not elicit deep tendon reflexes on 
either the right or left foot.  There was tenderness of both 
feet.  The examiner noted dorsal contracture of all five toes 
on both feet.  The veteran could heel-walk with no 
limitations but could not walk on her toes due to 
instability.  She was able to squat with mild tenderness in 
both knees.  Muscle strength was 5/5 in all muscle groups.  
The diagnosis was multiple neuromas, first, second, third, 
and fourth interspaces, left and right feet with pain 
exacerbated by pes planus foot type.

At the most recent VA examination, in September 2002, the 
veteran again complained of bilateral foot pain.  She stated 
that it hurts when she walks.  She is taking medication for 
the pain and is wearing orthopedic shoes.  The examiner noted 
loss of strength, speed, coordination and endurance.  A 
diagnosis of bilateral foot strains with Morton's neuroma 
with chronic pain was provided.  The examiner suggested that 
her disability was increased by 20 percent due to pain and 
loss of function.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board will consider all evidence of 
record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

Under the regulations, the highest schedular rating for 
bilateral metatarsalgia (Morton's disease) is 10 percent.  
38 C.F.R. § 4.71a, DC 5279 (2002).  There is no higher rating 
that can be awarded, even on the basis of pain or loss of 
function.  Therefore, the only way for the veteran to be 
granted a disability rating higher than the current 10 
percent is by applying an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2002).

Though there are other Diagnostic Codes for rating foot 
disability, the Board does not find them applicable.  The 
veteran has been diagnosed with pes planus, pes cavus, 
forefoot valgus, contracted fifth metatarsophalangeal joints, 
and gastroc-nemius equines, which are not service-connected.  
The use of manifestations not related to the service-
connected disability is prohibited.  See 38 C.F.R. § 4.14 
(2002).  

The RO did consider referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1), and decided that referral was not 
warranted.  The Board agrees.  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The criterion for 
such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's bilateral Morton's disease has caused marked 
employment interference or require frequent medical 
treatment.  There is no evidence suggesting that the veteran 
is unemployed due to her bilateral Morton's disease.  She 
continues to be employed as a teacher.  There is also no 
evidence that she requires frequent hospitalization or other 
unusual medical treatment that would take her case out of the 
schedular standards applicable to other veterans.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC. 6-96 (1996).




ORDER

Entitlement to a disability evaluation in excess of 10 
percent for bilateral metatarsalgia (Morton's disease) is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

